                                                        Case 3:20-cv-00482-LRH-WGC Document 10 Filed 10/08/20 Page 1 of 11




                                                    1    Mark R. Thierman, Nev. Bar No. 8285
                                                         mark@thiermanbuck.com
                                                    2    Joshua D. Buck, Nev. Bar No. 12187
                                                         josh@thiermabuck.com
                                                    3    Leah L. Jones, Nev. Bar No. 13161
                                                         leah@thiermanbuck.com
                                                    4    Joshua R. Hendrickson, NV Bar No. 12225
                                                         Joshh@thiermanbuck.com
                                                    5    THIERMAN BUCK LLP
                                                         7287 Lakeside Drive
                                                    6    Reno, Nevada 89511
                                                         Tel. (775) 284-1500
                                                    7    Fax. (775) 703-5027
                                                    8    Attorneys for Defendants
                                                    9
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10                               UNITED STATES DISTRICT COURT
                                                                                         DISTRICT OF NEVADA
                                                   11
          (775) 284-1500 Fax (775) 703-5027
              THIERMAN BUCK LLP




                                                   12    KAREN DORIO, an individual, QUIANNA              Case No.: 3:20-cv-00482-LRH-WGC
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13    HUNT, an individual,
                                                                                                          MOTION TO DISMISS and/or COMPEL
                                                   14           Plaintiffs,                               INDIVIDUAL ARBITRATION and
                                                                                                          MEMORANDUM IN SUPPORT
                                                   15           v.                                        THEREOF
                                                   16                                                     Fed. R. Civ. Pro. 12(b)6)
                                                         KAMY KESHMIRI, an individual; JAMY
                                                   17    KESHMIRI, an individual; FANTASY
                                                         GIRLS, LLC. A Nevada Limited Liability
                                                   18    Corporation, DOE MANAGERS 1-3; and
                                                   19    DOES 4-100, inclusive,

                                                   20           Defendants.
                                                   21
                                                                                                      MOTION
                                                   22
                                                                Come now Defendants KAMY KESHMIRI, an individual; JAMY KESHMIRI, an
                                                   23
                                                         individual; and FANTASY GIRLS, LLC. A Nevada limited Liability Corporation,
                                                   24
                                                         (“Defendants”), and moves this Court pursuant to FR Civ. P. Rule 12(b)(6) to:
                                                   25
                                                                1)      Dismiss the Plaintiffs’ complaint pursuant the Federal Arbitration Act, 9 USC §
                                                   26
                                                                        1 et seq, herein after referred to also as the “FAA” on the grounds Plaintiffs
                                                   27
                                                                        KAREN DORIO and QUIANNA HUNT (“Plaintiffs’) have executed a
                                                   28

                                                                                              -1-
                                                                          MOTION TO DISMISS AND/OR COMPEL ARBITRATION
                                                        Case 3:20-cv-00482-LRH-WGC Document 10 Filed 10/08/20 Page 2 of 11




                                                    1                  “Dancer/Entertainer Independent Contractor Agreement With Arbitration and
                                                    2                  Class Action Waiver Provisions” (hereinafter the “Arbitration Agreement” or
                                                    3                  “Agreement”); and/or
                                                    4           2)     To compel arbitration pursuant to the FAA according to the terms of the
                                                    5                  Agreement.
                                                    6           This Motion is based on this Notice of Motion, the Memorandum of Points and Authorities
                                                    7    set forth herein, the declaration of Dale Tucker to be filed shortly hereafter,1 and the
                                                    8    “Dancer/Entertainer Independent Contractor Agreement With Arbitration and Class Action
                                                    9    Waiver Provisions” signed by Plaintiffs attached herero as Exhibit A and Exhibit B, and all
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10    attached exhibits, pleadings and documents on file in this matter, and upon such evidence and
                                                   11    arguments as may properly come before the Court at the time of the hearing.
          (775) 284-1500 Fax (775) 703-5027
              THIERMAN BUCK LLP




                                                   12
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13
                                                   14    DATED: October 8, 2020.                     Respectfully Submitted,
                                                   15                                                THIERMAN BUCK LLP
                                                   16
                                                                                                     /s/ Mark R. Thierman
                                                   17
                                                                                                     Mark R. Thierman
                                                   18
                                                   19
                                                   20
                                                   21
                                                   22
                                                   23
                                                   24
                                                   25
                                                   26
                                                   27
                                                         1
                                                   28     Due to cloud computer issues with CLIO and FasterLaw, this office may not be able to file Mr.
                                                         Tucker’s declaration until tomorrow.
                                                                                             -2-
                                                                         MOTION TO DISMISS AND/OR COMPEL ARBITRATION
                                                        Case 3:20-cv-00482-LRH-WGC Document 10 Filed 10/08/20 Page 3 of 11




                                                         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’
                                                    1
                                                                 MOTION TO DISMISS AND/OR COMPEL ARBITRATION
                                                    2
                                                    3    I.     INTRODUCTION

                                                    4           For the reasons more fully set forth herein, the Court should: 1) Dismiss the Plaintiffs

                                                    5    complaint pursuant to the Federal Arbitration Act, 9 USC § 1 et seq, hereinafter referred to also

                                                    6    as the “FAA” on the grounds Plaintiffs KAREN DORIO and QUIANNA HUNT have executed

                                                    7    a “Dancer/Entertainer Independent Contractor Agreement With Arbitration and Class Action

                                                    8    Waiver Provisions”2; and/or 2) Compel arbitration according to the terms of the Agreement.

                                                    9    Because Defendants’ Counsel has previously sent a copy of the Plaintiffs’ signed arbitration
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10    agreement to Plaintiffs’ Counsel herein, Defendants reserve the right to make a subsequent

                                                   11    motion for attorneys’ fees and costs pursuant to FRCP. Rule 11.
          (775) 284-1500 Fax (775) 703-5027




                                                         II.    STATEMENT OF UNDISPUTED FACTS
              THIERMAN BUCK LLP




                                                   12
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13           On or about May 15, 2014, Plaintiff’ QUIANNA HUNT and on or about July 24, 2014,

                                                   14    KAREN DORIO signed a document entitled “Dancer/Entertainer Independent Contractor

                                                   15    Agreement with Arbitration and Class Action Waiver Provisions.” See Exhibit A and Exhibit B

                                                   16    respectively. In Article 9 of the Agreement, Plaintiffs’ waive all their class and collective action

                                                   17    claims in favor of individual arbitration for all disputes arising out of the relationship between

                                                   18    Plaintiffs and Defendants. As stated in paragraph 9.2 of the agreement:

                                                   19                   The Company and the Contractor mutually agree that any dispute or
                                                                        controversy arising out of or in any way related to any “Dispute,” as
                                                   20
                                                                        defined herein, shall be resolved exclusively by final and binding
                                                   21                   arbitration … .

                                                   22           “Disputes” is defined at paragraph 9.3 of the Agreement to include all the same issues

                                                   23    contained within Plaintiffs complaint in this action, specifically wages and other compensation

                                                   24    resulting from the independent contractor status of Plaintiffs.        The aforesaid Agreement

                                                   25    specifically states at paragraph 9.3:

                                                   26
                                                   27           2
                                                                See Exhibit A and Exhibit B, attached, the “Dancer/Entertainer Independent Contractor
                                                   28    Agreement With Arbitration and Class Action Waiver Provisions”, hereinafter “Arbitration
                                                         Agreement” or “Agreement.”
                                                                                               -3-
                                                                           MOTION TO DISMISS AND/OR COMPEL ARBITRATION
                                                        Case 3:20-cv-00482-LRH-WGC Document 10 Filed 10/08/20 Page 4 of 11




                                                                        For purposes of this Agreement, the term “Disputes” means and
                                                    1
                                                                        includes any claim or action arising out of or in any way related the
                                                    2                   hire. employment. remuneration, separation or termination of the
                                                                        contractor, at any time, including retroactively to the time of the
                                                    3                   contractor’s first performance at the Company’s locations. The
                                                                        potential “Disputes” which the parties agree arbitrate, pursuant to
                                                    4
                                                                        this Agreement, include but are not limited to: claims that the
                                                    5                   Contractor is an employee rather than an independent contractor,
                                                                        claims for wages or other compensation due; claims for breach of
                                                    6                   any contract or covenant (express or implied) between the parties to
                                                                        this agreement or any agreement where either party claims to be the
                                                    7
                                                                        third party beneficiary of an contact involving the other party hereto;
                                                    8                   claims for unlawful discrimination, retaliation or harassment
                                                                        (Including, but not limited to, claims based on employment benefits
                                                    9                   (except where an benefit or pension plan agreement contains a
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10                   claims procedure which expressly provides for a final and binding
                                                                        arbitration procedure different from this one)), and Disputes arising
                                                   11                   out of or relating to the termination of the contractual relationship
          (775) 284-1500 Fax (775) 703-5027




                                                                        between parties, whether based on common law or statute,
              THIERMAN BUCK LLP




                                                   12                   regulation, or ordinance.
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13    See Exhibits A and B at ¶ 9.3, emphasis supplied.
                                                   14           At paragraph 9.4 of the Agreement, the Plaintiffs waives their right to proceed in Court,
                                                   15    as well as waives their right to proceed on a class or collective action basis in any forum.
                                                   16    Paragraph 9.4 states:
                                                   17
                                                                        Each of the parties hereto voluntarily and Irrevocably waives any
                                                   18                   and all rights to have any Dispute heard or resolved in any forum
                                                                        other than through arbitration as provided herein, and the only on an
                                                   19                   individual basis rather than as a participant in any class or
                                                   20                   collectively action. This waiver specifically includes, but is not
                                                                        limited to, any right trial by Jury and the right to bring any action in
                                                   21                   any court, as well as the right to participate in any class or
                                                                        collectively action.
                                                   22
                                                         Id.
                                                   23
                                                                Notably, under the Agreement, the cost of arbitration to the Plaintiff is limited to no more
                                                   24
                                                         than Court costs in this action, and if a statute provides for the prevailing plaintiff to receive
                                                   25
                                                         attorneys fees, such as with the Fair Labor Standards Act “FLSA” (the statute under which the
                                                   26
                                                         Plaintiff has sued in this Court), then the arbitrator is empowered to award the Plaintiff the same
                                                   27
                                                   28

                                                                                              -4-
                                                                          MOTION TO DISMISS AND/OR COMPEL ARBITRATION
                                                        Case 3:20-cv-00482-LRH-WGC Document 10 Filed 10/08/20 Page 5 of 11




                                                    1    relief, i.e., attorney’s fees pursuant to the statute. Specifically, the Agreement clearly states in
                                                    2    the second half of paragraph 9.7:
                                                    3
                                                                        In any arbitration held pursuant to this Agreement, the parties shall
                                                    4                   bear equally all fees and costs of arbitration, including the
                                                                        Arbitrator’s fee, except that Contractor’s share of such fees and
                                                    5                   costs of arbitration shall not exceed the then-current total filing fee
                                                                        and costs (sic) In any court in which contractor could have filed suit.
                                                    6
                                                                        Each party shall pay for its own attorney’s fee and costs, if any.
                                                    7                   However, if any party prevails on a statutory claim that affords the
                                                                        prevailing party attorney’s fee or if there is a written agreement
                                                    8                   providing for attorney’s fees, then the Arbitrator may award
                                                                        reasonable fees to the prevailing party.
                                                    9
Email info@thiermanbuck.com www.thiermanbuck.com




                                                         Id.
                                                   10
                                                   11                   I REALIZE THAT THIS AGREEMENT CONTAINS AN
          (775) 284-1500 Fax (775) 703-5027




                                                                        ARBITRATION PROVISIONS THAT REQUIRES ALL
              THIERMAN BUCK LLP




                                                   12                   DISPUTES TO BE ARBITRATED BY THE RULES OF THE
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13                   AMERICAN ARBITRATION ASSOCIATION, AND THAT I AM
                                                                        GIVING UP MY RIGHT TO FILE A LAWSUIT IN COURT,
                                                   14                   INDIVIDUALLY AND A PART OF ANY CLASS AND/OR
                                                                        COLLECTIVE ACTION.
                                                   15
                                                         Id. at p. 9.
                                                   16
                                                                 Nevertheless, approximately six years in Plaintiff Dorios’ case and five years in Plaintiff
                                                   17
                                                         Hunts’ case3 after signing the Arbitration Agreements, Plaintiffs filed the instant suit on October
                                                   18
                                                         10, 2020. See ECF No. 2.
                                                   19
                                                                 Despite this clear agreement not to sue in Federal Court, especially over the issue of
                                                   20
                                                         independent contractor status and compensation, Plaintiffs lawsuit asserts compensation due as
                                                   21
                                                         if she were an employee rather than an independent contractor.
                                                   22
                                                   23    III.    ARGUMENT
                                                   24
                                                                 A.     The Agreement To Arbitrate and Class Action Waiver Must Be Enforced
                                                   25                   Because It Is Neither Procedurally Nor Substantively Unconscionable
                                                   26
                                                   27
                                                                 3
                                                   28             See Ex. B, Hunt Agreement - Hunt actually signed two Agreements, one in 2014 and
                                                         one in 2015.
                                                                                               -5-
                                                                           MOTION TO DISMISS AND/OR COMPEL ARBITRATION
                                                        Case 3:20-cv-00482-LRH-WGC Document 10 Filed 10/08/20 Page 6 of 11




                                                    1           Procedural and substantive unconscionability must both be present for a court to exercise
                                                    2    its discretion to refuse to enforce a contract or clause as unconscionable. Once it is established
                                                    3    that a dispute falls within the scope of an arbitration agreement, a court must order arbitration
                                                    4    unless the agreement is unenforceable “upon such grounds as exist at law or in equity for the
                                                    5    revocation of any contract.” See 9 USC § 2. The Federal Arbitration Act’s (“FAA”) savings
                                                    6    clause recognizes only “generally applicable contract defenses, such as fraud, duress, or
                                                    7    unconscionability.” Epic Sys. Corp. v. Lewis, 138 S. Ct. 1612, 200 L. Ed. 2d 889 (2018)
                                                    8    Sutherland v. Ernst & Young LLP, 726 F.3d 290 (2d Cir. 2013). The Court of Appeals for the
                                                    9    Ninth Circuit recently explained in Dorman v. Charles Schwab Corp.:
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10
                                                                        No party can be compelled under the FAA to arbitrate on a class-
                                                   11                   wide or collective basis unless it agrees to do so by contract. Stolt-
          (775) 284-1500 Fax (775) 703-5027




                                                                        Nielsen SA v. AnimalFeeds Int’l Corp., 559 US 662, 684, 130 S.Ct.
              THIERMAN BUCK LLP




                                                   12                   1758, 176 L.Ed.2d 605 (2010). The Supreme Court’s recent decision
                 7287 Lakeside Drive




                                                                        in Lamps Plus, Inc. v. Varela, ––– US ––––, 139 S. Ct. 1407, 203
                   Reno, NV 89511




                                                   13
                                                                        L.Ed.2d 636 (2019), confirms that the parties here should be ordered
                                                   14                   into individual arbitration, as they did not agree to class-wide or
                                                                        collective arbitration. Because “arbitration is a matter of contract,”
                                                   15                   the Provision’s waiver of class-wide and collective arbitration must
                                                                        be enforced according to its terms, and the arbitration must be
                                                   16
                                                                        conducted on an individualized basis. See Am. Express Co., 570 US
                                                   17                   at 233, 133 S.Ct. 2304.
                                                   18    Dorman v. Charles Schwab Corp., No. 18-15281, 2019 WL 3939644 (9th Cir. Aug. 20, 2019).
                                                   19           In Nevada, like most states, a contract must be both procedurally and substantively
                                                   20    unconscionable before a court can rescind its terms. “Generally, both procedural and substantive
                                                   21    unconscionability must be present in order for a court to exercise its discretion to refuse to enforce
                                                   22    a ... clause as unconscionable.” See Burch v. Second Judicial Dist. Court of State ex rel. Cty. of
                                                   23    Washoe, 118 Nev. 438, 49 P.3d 647 (2002), quoted in D.R. Horton, Inc. v. Green, 120 Nev. 549,
                                                   24    553, 96 P.3d 1159, 1162 (2004), overruled on other grounds by US Home Corp. v. Michael
                                                   25    Ballesteros Tr., 134 Nev. 180, 415 P.3d 32 (2018);4 see also Henderson v. Watson, No. 64545,
                                                   26
                                                                4
                                                                   U.S. Home Corp. v. Michael Ballesteros Tr., 134 Nev. 180, 192, 415 P.3d 32, 42 (2018)
                                                   27
                                                         states: “To the extent our holdings in D.R. Horton and Gonski regarding the unconscionability of
                                                   28    arbitration agreements disfavor arbitration in cases controlled by the FAA, they are overruled
                                                         because they do not establish rules that “exist at law or in equity for the revocation of any
                                                                                               -6-
                                                                           MOTION TO DISMISS AND/OR COMPEL ARBITRATION
                                                        Case 3:20-cv-00482-LRH-WGC Document 10 Filed 10/08/20 Page 7 of 11




                                                    1    2015 WL 2092073, at *1 (Nev. April 29, 2015) “[t]o conclude that a contract is unenforceable
                                                    2    based on unconscionability, the contract must be both procedurally and substantively
                                                    3    unconscionable.” (citing Armendariz v. Found. Health Psychcare Servs., Inc., 24 Cal.4th 83, 99
                                                    4    Cal.Rptr.2d 745, 6 P.3d 669, 690 (Cal. 2000)).
                                                    5
                                                                B.      The United States Supreme Court Has Held Class Action Waivers Are Not
                                                    6                   Substantively Unconscionable.

                                                    7           In the case of AT&T Mobility LLC v. Concepcion, 563 US 333, 352, 131 S. Ct. 1740,

                                                    8    1753, 179 L. Ed. 2d 742 (2011), the United States Supreme Court overruled California’s Discover

                                                    9    Bank rule on the grounds of FAA preemption. In Discover Bank, 36 Cal.4th 148, 30 Cal.Rptr.3d
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10    76, 113 P.3d 1100, the California Supreme Court held that “class action waivers are, under certain

                                                   11    circumstances, unconscionable as unlawfully exculpatory.” Id., at 165, 30 Cal.Rptr.3d 76, 113
          (775) 284-1500 Fax (775) 703-5027




                                                         P.3d, at 1112; see also id., at 161, 30 Cal.Rptr.3d 76, 113 P.3d, at 1108 (“[C]lass action waivers
              THIERMAN BUCK LLP




                                                   12
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13    [may be] substantively unconscionable since they may operate effectively as exculpatory contract

                                                   14    clauses that are contrary to public policy”). The California court concluded that where a class-

                                                   15    action waiver is found in an arbitration agreement in specific consumer contracts of adhesion,

                                                   16    such waivers “should not be enforced.” Id., at 163, 30 Cal.Rptr.3d 76, 113 P.3d, at 1110. In

                                                   17    practice, the California court explained, such agreements “operate to insulate a party from

                                                   18    liability that otherwise would be imposed under California law.” Id., at 161, 30 Cal.Rptr.3d 76,

                                                   19    113 P.3d, at 1109. The Court did not conclude that a customer would sign such an agreement

                                                   20    only if under the influence of fraud, duress, or delusion. In AT&T Mobility, the Court overruled

                                                   21    the California Discover Bank rule because it “stands as an obstacle to the accomplishment and

                                                   22    execution of the full purposes and objectives of Congress,” Hines v. Davidowitz, 312 US 52, 67,

                                                   23    61 S.Ct. 399, 85 L.Ed. 581 (1941).

                                                   24           C.      In Addition, the Complaint Fails to Allege Facts Sufficient to State a Claim
                                                                        Under the Department of Labor’s Regulations Clarifying the Independent
                                                   25
                                                                        Contractor Status of Self-Employed Persons.
                                                   26
                                                   27
                                                         contract.” 9 U.S.C. § 2 (emphasis added). Rather, the procedural unconscionability rules
                                                   28    established in those cases either apply only to arbitration agreements or, in practice, have a
                                                         disproportionate effect on arbitration agreements.”
                                                                                              -7-
                                                                          MOTION TO DISMISS AND/OR COMPEL ARBITRATION
                                                        Case 3:20-cv-00482-LRH-WGC Document 10 Filed 10/08/20 Page 8 of 11




                                                    1            To plead a “plausible claim for relief, under Landers v. Quality Commc'ns, Inc., 771 F.3d
                                                    2    638 (9th Cir. 2014), the plaintiff in an FLSA case must plead facts showing she was an employee
                                                    3    and not an independent contractor, as only employees are entitled to the protections of the Fair
                                                    4    Labor Standards Act. On April 29, 2019, the Wage Hour Division of the United States
                                                    5    Department of Labor issued opinion letter FLSA 2019-6 and on September 25, 2020, the US
                                                    6    Department of Labor (“DOL”) issued proposed rule clarifications in Vol. 85, No. 187 of the
                                                    7    Federal Register concerning “Independent Contractor Status Under the Fair Labor Standards
                                                    8    Act.” The DOL said it was issuing new regulations to clarify any misunderstandings over who
                                                    9    is an employee and who is an independent contractor for purposes of the federal overtime laws.5
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10    In order to avoid the situation like in California where dancers are treated like employees, the
                                                   11    DOL stated it wanted to review and confirm the criteria of independent contractors, and that
          (775) 284-1500 Fax (775) 703-5027
              THIERMAN BUCK LLP




                                                   12    independent contractors are responsible for their own earnings and taxes. These rules are a
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13    clarification of existing law, and therefore, apply retroactively.
                                                   14            Independent contractors are not employees for purposes of the federal wage law. That
                                                   15    means that under the Fair Labor Standards Act a business does not have to pay minimum wage
                                                   16    or overtime to an independent contractor. A worker is an employee under the federal wage laws
                                                   17    if as a matter of economic reality that worker is dependent on the business that engages him or
                                                   18    her. On the other hand, a worker is an independent contractor if he or she as a matter of economic
                                                   19    reality is in business for himself or herself.
                                                   20            This determination requires more than just a conclusionary statement. The economic
                                                   21    realities are that dancers at Defendants’ club do not share in the profits of the club (whose main
                                                   22    business is selling alcohol) and the club does not share in the profits of the dancers (whose main
                                                   23    business is selling themselves as entertainers). Dancers are separately licensed both as sole
                                                   24    proprietors by the State of Nevada, and the City of Reno, and carry a Reno Police Department
                                                   25    work card that entitles them to dance at any interactive cabarets in Reno. Dancers often perform
                                                   26
                                                                 5
                                                                   For purposes of the state of Nevada wage laws, the relevant rules were contained in SB
                                                   27
                                                         224 which was codified at NRS 608.0155 “Persons presumed to be independent contractor.”
                                                   28    Plaintiffs have not plead a cause of action under Nevada law presumably because they do not
                                                         meet the state of Nevada’s definition either.
                                                                                               -8-
                                                                           MOTION TO DISMISS AND/OR COMPEL ARBITRATION
                                                        Case 3:20-cv-00482-LRH-WGC Document 10 Filed 10/08/20 Page 9 of 11




                                                    1    at several venues even during the same week or day. They come and go as they please, work
                                                    2    when they want, and are subject to house rules that are imposed by the City of Reno rather than
                                                    3    by the Clubs themselves. The imposition of work rules that are imposed by licensing authorities
                                                    4    and/or are the same for customers means that the dancers are not employees, but independent
                                                    5    contractors like any other performer at a theater, open mic café, or concert hall—they rent the
                                                    6    stage or pay a fee for use of the facilities, but are responsible for their own profit and loss. In
                                                    7    fact, dancers often make more money when the club makes less because the customers are talking
                                                    8    to the dancers rather than drinking alcohol.
                                                    9           There are two core factors and three other factors that the rules say control whether an
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10    individual is an independent contractor or an employee. The two core factors are the most
                                                   11    important ones and they’re the ones that are going to be afforded the greater weight in the
          (775) 284-1500 Fax (775) 703-5027
              THIERMAN BUCK LLP




                                                   12    analysis. If both of them point to the same classification, whether its employee or independent
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13    contractor, then there’s going to be a substantial likelihood that’s the right answer regardless of
                                                   14    how the three other factors play out.
                                                   15           The first core factor is the nature and degree of the individual’s control over the work.
                                                   16    Although at this pleading stage, the dancer should state the facts upon which she relies to prove
                                                   17    she is an employee rather than an independent contractor. If the worker exercises substantial
                                                   18    control over key aspects of the performance of the work like picking her own music, doing her
                                                   19    own interpretative steps, setting her own schedule, selecting the customers she solicits, and being
                                                   20    able to work for other clients, that’s the individual controlling the work. If the dancer cannot
                                                   21    state under oath that the business exercises substantial control over the performance of the work
                                                   22    such as by controlling the worker’s schedule, picking the music, selecting the dance steps or pole
                                                   23    tricks, and by prohibiting the worker from working for other companies or clients, then the
                                                   24    complaint will fail to state a claim.
                                                   25           The second core factor is the individual’s opportunity for profit or loss. Under this factor
                                                   26    a worker is going to be likely more viewed as an independent contractor if he or she has the
                                                   27    ability to earn profit or incur losses based on their exercise of initiative like managerial skills or
                                                   28    business acumen or judgment or based on their investment or capital expenditure on material or

                                                                                               -9-
                                                                           MOTION TO DISMISS AND/OR COMPEL ARBITRATION
                                                        Case 3:20-cv-00482-LRH-WGC Document 10 Filed 10/08/20 Page 10 of 11




                                                    1     equipment or helpers. If the dancer buys her own costumes, and the only restrictions are those
                                                    2     imposed by the City of Reno, then the dancer is likely to be an independent contractor. If the
                                                    3     dancer is responsible for learning her own pole tricks, either by practicing with others or paying
                                                    4     to go to pole school, then she is investing in herself, as an entertainer. If she deducts from her
                                                    5     income taxes the cost of makeup, clothing, shoes, and other items necessary for performance, she
                                                    6     is an independent contractor. If she can’t allege that Fantasy Girls has purchased those things for
                                                    7     her, her complaint must be dismissed as she is not an employee. If she can increase her profit by
                                                    8     talking to more customers, soliciting more “private time” or asking for greater tips, then she is
                                                    9     not an employee.
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10     IV.    CONCLUSION
                                                   11            For the foregoing reasons, this Court should enter an order pursuant to FRCP 12(b)(6) to:
          (775) 284-1500 Fax (775) 703-5027
              THIERMAN BUCK LLP




                                                   12                    1)      Dismiss the Plaintiff’s complaint pursuant to the Federal Arbitration Act
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13                            (9 USC § 1 et seq, hereinafter referred to also as the “FAA”) on the
                                                   14                            grounds Plaintiffs KAREN DORIO and QUIANNA HUNT have executed
                                                   15                            a   “Dancer/Entertainer    Independent     Contractor    Agreement    With
                                                   16                            Arbitration and Class Action Waiver Provisions”; and/or
                                                   17                    2)      Compel Plaintiff to arbitrate her claims according to the terms of her
                                                   18                            Agreement.
                                                   19                    3)      Require the Plaintiff to plead with particularity facts showing she is an
                                                   20                            employee rather than an independent contractor.
                                                   21            Defendants reserve the right to make a motion pursuant to FRCP. P. Rule 11 for costs of
                                                   22     suit including attorney’s fees for having to bring this Motion.
                                                   23
                                                   24     DATED: October 8, 2020.                               Respectfully Submitted,
                                                   25                                                           THIERMAN BUCK LLP
                                                   26
                                                                                                                /s/ Mark R. Thierman
                                                   27                                                           Mark R. Thierman
                                                                                                                Attorney for Defendants
                                                   28

                                                                                                  - 10 -
                                                                              MOTION TO DISMISS AND/OR COMPEL ARBITRATION
                                                        Case 3:20-cv-00482-LRH-WGC Document 10 Filed 10/08/20 Page 11 of 11




                                                                                          CERTIFICATE OF SERVICE
                                                    1
                                                    2            Pursuant for FRCP 5(b) and LR IC 4-1(d), I hereby certify that I am an employee of

                                                    3     Thierman Buck Law Firm, and that on this the 20th of February 2020 I served a true and correct
                                                    4
                                                          copy of the forgoing MOTION TO DISMISS and/or COMPEL INDIVIDUAL
                                                    5
                                                          ARBITRATION and MEMORANDUM IN SUPPORT THEREOF to the Clerk’s Office
                                                    6
                                                          using the CM/ECF System for filing and transmittal of a Notice of Electronic Filing to the
                                                    7
                                                    8     following CM/ECF registrants:
                                                    9
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10            David C. O’Mara
                                                                 John P. Kristensen
                                                   11
          (775) 284-1500 Fax (775) 703-5027




                                                                 Attorneys for the Plaintiffs
              THIERMAN BUCK LLP




                                                   12
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13
                                                   14                                                  /s/ Jennifer Edison-Strekal
                                                                                                      An employee if Thierman Buck Law Firm
                                                   15
                                                   16
                                                   17
                                                   18
                                                   19
                                                   20
                                                   21
                                                   22
                                                   23
                                                   24
                                                   25
                                                   26
                                                   27
                                                   28

                                                                                            CERTIFICATE OF SERVICE
